IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

AMMAR AL BALUCHI )
Plaintiff, ) Civ. No, 08-CV-2083 (PLF)

)

v. )

)

LLOYD J. AUSTIN ITI, )

Secretary of Defense, et al., )

Respondents/Defendants.

)

ORDER

Upon consideration of Petitioner’s Unopposed Extension of Time [Dkt. No. 241], it
is hereby ORDERED that Petitioner’s Unopposed Extension of Time is GRANTED.

Petitioner shall file his reply on or before October 3, 2022.

IT IS SO ORDERED, this 6 day of September, 2022.

O21 Fhinw—

PAUL L. FRIEDMAN
United States District Judge